Title: To Thomas Jefferson from Hugh Nelson, 22 January 1809
From: Nelson, Hugh
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Richmond Jany. 22. 08. [i.e. 1809]
                  
                  Having understood that the Senate of the U.S. have refused to confirm the appointment of Benjn. Harrison, to the office of commissioner of Loans, I have been requested to add my testimony in favour of Mr. Edmd. Pendleton junr. for the office. But before I do this I must premise that I will not be understood as attempting to oppose the wishes of the Friends of the late Colo. Page, to advance the Interest of his family. If any means can be derived whereby this object, can be attained, my best wishes and best exertions shou’d be waited to obtain this End. I still hope that some satisfactory plan may be adopted to secure this hon to the family of that most deserving Patriot, who without it I really fear will encounter many difficulties. The education of the sons of that good man, must be abandoned unless this source for their support at School can be kept open.
                  If however their wishes must be relinquished, and another person is to be sought for to fill this office, I will say that I believe Mr. Pendleton wou’d perform the duties of this office, with great Industry Punctuality and Integrity. He has been bred and trained to the details of clerical Business, has acquired regularity and method and Industry and his habits are æconomical and steady. He has officiated many years as the clerk of one of the committees of the House of Delegates, –and has given general satisfaction in this line. He is a firm friend of the admin. and has ever been a good republican. He is young, has a very large and growing family and is poor—
                   Yr hbl St.
                  
                     Hugh Nelson—
                  
               